Case: 20-30403     Document: 00515916839         Page: 1     Date Filed: 06/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 28, 2021
                                  No. 20-30403
                                                                       Lyle W. Cayce
                                                                            Clerk

   Stacy Patrick,

                                                           Plaintiff—Appellant,

                                       versus

   Walmart, Incorporated, formerly “Wal-Mart,
   Incorporated,”

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:18-CV-00738


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Per Curiam:*
          Stacy Patrick sued Walmart for employment discrimination after it
   fired her from her position as an assistant manager at a Shreveport store.
   Patrick, a white woman, claims that Walmart fired her because of her race in
   violation of both Title VII of the Civil Rights Act and 42 U.S.C. § 1981. She


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30403        Document: 00515916839             Page: 2      Date Filed: 06/28/2021




                                         No. 20-30403


   also alleges that she experienced a racially and sexually hostile work
   environment. 1
           As an assistant manager, Patrick supervised a group of about fifteen
   employees who unloaded merchandise from trucks at the back of the store.
   Before the incidents at issue in this case, Patrick had received two disciplinary
   “coachings” relating to a customer service complaint and company policy
   violation.
           The process that led to Patrick’s termination began when unloaders
   she supervised complained to a manager that Patrick used the N-word at
   work. The complaint triggered an internal investigation during which at least
   five employees confirmed that Patrick had used the N-word on the job. Due
   to the seriousness of the offense and Patrick’s prior disciplinary record,
   Walmart fired her following the investigation.
           The district court granted summary judgment to Walmart on all
   claims and denied Patrick’s later motion to reopen discovery.
                                               I.
           Patrick argues that the district court incorrectly granted summary
   judgment on her race discrimination claim. We review a grant of summary
   judgment de novo, viewing all facts in the light most favorable to the non-
   moving party. Harville v. City of Houston, 945 F.3d 870, 874 (5th Cir. 2019).
           Patrick maintains that Walmart terminated her because of her use of
   the N-word at work but did not discipline African-American unloaders who
   used the same racial epithet on the job. Claims of race discrimination based
   on circumstantial evidence, such as Patrick’s, follow the McDonnell Douglas


           1
              Patrick originally included allegations that her termination was motivated by
   retaliation and sex discrimination, but she does not appeal the dismissal of those claims.




                                               2
Case: 20-30403         Document: 00515916839              Page: 3       Date Filed: 06/28/2021




                                          No. 20-30403


   v. Green burden-shifting framework. See 411 U.S. 792, 803–04 (1973). 2 The
   parties agree that Patrick is a member of a protected class, is qualified for the
   job, and was subject to an adverse employment action. So this case turns on
   whether Patrick has shown the fourth element of the prima facie case for
   disparate treatment: that Walmart treated her less favorably than “other
   similarly situated employees who were not members of the protected class,
   under nearly identical circumstances.” Lee v. Kan. City S. Ry. Co., 574 F.3d
   253, 259 (5th Cir. 2009).
           The “nearly identical” requirement ensures that disparate
   disciplining of the plaintiff and comparators supports an inference that racial
   discrimination, rather than some other difference in employment
   circumstances, is the reason for the different consequences. Id. at 259–60.
   Here there are significant differences between Patrick’s situation and those
   of the African-American comparators she cites. Most glaringly, Patrick was
   a supervisor. Employees who have different work responsibilities generally
   are not similarly situated. Id. at 260. A supervisor’s use of a racial epithet
   around her subordinates is not a “nearly identical” situation to peer
   employees’ using the same term when talking to one another. See id.; Vaughn
   v. Woodforest Bank, 665 F.3d 632, 637 (5th Cir. 2011) (holding that employees
   who reported to plaintiff were not appropriate comparators); Vess v. MTD
   Consumer Grp., Inc., 755 F. App’x 404, 408 (5th Cir. 2019) (unpublished)
   (per curiam) (concluding that supervisor and hourly employee were not
   similarly situated).
           Patrick argues that the difference in work responsibilities is irrelevant
   because a Walmart policy prohibits all employees from using the N-word.


           2
            Race discrimination claims under Title VII and under section 1981 are “parallel”
   and require the “same proof to establish liability.” Harville, 945 F.3d at 874 n.10 (internal
   quotations and citations omitted).




                                                3
Case: 20-30403      Document: 00515916839          Page: 4   Date Filed: 06/28/2021




                                    No. 20-30403


   While that may bear some relevance to our inquiry, it does not fully resolve
   whether the conduct of Patrick and the unloaders was “nearly identical” so
   as to allow an inference of racial discrimination. We have already noted that
   an employer may understandably treat more seriously a supervisor’s use of
   the word in discussions with her supervisees than supervisees’ use of the
   word among themselves. But the main reason Patrick’s “policy” argument
   does not carry the day is that her use of the N-word was admitted and
   substantiated by an internal investigation whereas an investigation into the
   alleged use of the word by specific unloaders was inconclusive.
          It is fundamental, of course, that a proven allegation is different from
   an unproven one. When upper management investigated the complaint
   about Patrick’s use of the N-word, numerous employees confirmed the
   allegation as did Patrick herself. In contrast, when upper management
   investigated Patrick’s complaint that her supervisees were using the N-word,
   the unloaders denied saying it themselves or hearing their peers use the word.
   Patrick points to earlier complaints about unloaders using the epithet as
   corroboration for her allegation, but again it does not appear that any
   investigation confirmed a particular unloader’s use of the N-word. While the
   summary judgment posture requires us to credit the allegations that some
   unloaders did use the word, for the comparator analysis what matters is that
   Walmart was able to substantiate the use of the word by Patrick but not
   others. See Lee, 574 F.3d at 260 (explaining that “the plaintiff’s conduct that
   drew the adverse employment decision must have been ‘nearly identical’ to
   that of the proffered comparator who allegedly drew dissimilar employment
   decisions”).
          For these reasons, the unloaders and Patrick were not similarly
   situated so as to allow their disparate treatment to support an inference of
   unlawful discrimination.




                                         4
Case: 20-30403       Document: 00515916839           Page: 5    Date Filed: 06/28/2021




                                      No. 20-30403


                                           II.
            We can readily dispose of Patrick’s other arguments on appeal.
            On the hostile-work-environment claims, we affirm summary
   judgment in favor of Walmart essentially for the reasons given by the district
   court.
            Patrick also argues that the district court abused its discretion when it
   declined to reopen discovery or allow her to redepose two witnesses. Yet she
   has not explained how the additional deposition testimony would impact the
   summary judgment analysis. See Beattie v. Madison Cnty. Sch. Dist., 254 F.3d
   595, 606 (5th Cir. 2001). Even if the added discovery would produce
   additional evidence indicating that some unloaders used the N-word, that
   would not change our conclusion that Patrick was not similarly situated to
   those comparators given that she was a supervisor and that Walmart
   substantiated her use of the word.
                                          ***
            The judgment of the district court is AFFIRMED.




                                            5